Citation Nr: 1631427	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-17 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical disorder to include secondary to lumbar osteoarthritis.  

6.  Entitlement to service connection for otitis media.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a urinary disorder.

9.  Entitlement to service connection for a prostate disorder.

10.  Whether new and material evidence has presented to reopen a claim for service connection for a psychiatric disorder to include depression anxiety, to include secondary to service connected disorders.

11.  Entitlement to a disability rating in excess of 20 percent for low back syndrome with lumbar spine osteoarthritis.  

12.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.  

13.  Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy.  

14.  Entitlement to a compensable disability rating for conjunctivitis.  

15.  Entitlement to a compensable disability rating for right eye pterygium.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned during a January 2016 videoconference hearing.  A transcript is of record.

All issues save for the questions whether new and material evidence has been submitted to reopen the issues of entitlement to service connection for hearing loss and tinnitus are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2008, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus.  

2.  The Veteran was notified of the February 2008 decision, but did not file an appeal with the United States Court of Appeals for Veterans Claims.

3.  Evidence received since the February 2008 decision is new and material, as it was not previously submitted and raises a reasonable probability of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus.



CONCLUSIONS OF LAW

1.  The February 2008 Board decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7104 (West 2014).  

2.  New and material evidence has been received since the February 2008 Board decision and the issues of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b).  Under 38 U.S.C.A. § 5108 , however, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285   (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

In this case, the Board in a February 2008 decision denied entitlement to service connection for a bilateral hearing loss and tinnitus, citing a lack of incurrence in service or medical evidence that his current bilateral hearing loss and tinnitus were related to service.  The Veteran was notified of his appellate rights but did not appeal the decision to the United States Court of Appeals for Veterans Claims.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are, however, reopened.  The Veteran submitted new and material evidence in the form of statements regarding the onset and duration of his symptoms, which suggest that bilateral hearing loss and tinnitus may be related to his history of recurrent ear infections since service.  See June 2008 Audiology Associates of South Florida (reporting ear infections in service followed by tinnitus); June 2008 University of Miami Otolaryngology; August 2008 Statement (has experienced temporary decrease in hearing with ringing in ears on and off since service); October 2010 Statement (wearing earphones for work was exacerbating preexisting ear symptoms).  


ORDER

New and material evidence was received and the issues of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  



REMAND

In May 2013, VA denied entitlement to increased ratings for a low back syndrome with lumbar osteoarthritis, right and left lower extremity radiculopathy, conjunctivitis, and a right eye pterygium.  VA also denied entitlement to service connection for a cervical disorder, to include secondary to lumbar osteoarthritis; otitis media; hypertension; a urinary disorder; a prostate disorder; and found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder to include anxiety and depression.  Finally, VA denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter the Veteran filed timely notices of disagreement; however, a statement of the case addressing these claims was never issued.  Accordingly, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The remaining issues on appeal-entitlement to service connection for hearing loss and tinnitus-are inextricably intertwined with the issue of entitlement to service connection for otitis media noted above as being referred for initial adjudication, and the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability being remanded for issuance of a statement of the case.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, they must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue a statement of the case addressing the issues of entitlement to service connection for a cervical disorder, to include secondary to lumbar osteoarthritis; otitis media; hypertension; a urinary disorder; a prostate disorder; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder to include anxiety and depression, including secondary to multiple service connected disorders.  The statement of the case must also address questions of entitlement to increased ratings for a low back syndrome with lumbar osteoarthritis, right and left lower extremity radiculopathy, conjunctivitis, and a right eye pterygium.  Finally, the statement of the case must address the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, if and only if the Veteran files a timely substantive appeal these issues should then be returned to the Board.  

2.  After completing the foregoing, and after affording the appellant an opportunity to timely perfect an appeal regarding the question of entitlement to service connection for otitis media, schedule the Veteran for a VA examination by an otolaryngologist regarding the nature and etiology of his bilateral hearing loss and tinnitus.  Provide the otolaryngologist with access to the Veteran's electronic Veterans Benefits Management System and Virtual VA claims files.  The otolaryngologist must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.

After reviewing the evidence, including this Remand and the Veteran's lay testimony during his hearing and in several lay statements of record, the otolaryngologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that hearing loss and/or tinnitus is related to the Veteran's active service from February 1969 to February 1971, which included service with an artillery battery.  A complete and fully reasoned rationale must be provided for any opinion offered.  Please provide a separate opinion for each disability.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), a deficiency in the record or the examiner (i.e., additional facts are required), or by a lack of necessary knowledge or training

3.  After the development requested has been completed, the AOJ/AMC should review the examination reports and the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  Then, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


